            Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 1 of 16




                                                                        FEDERAL I.D. NO. XX-XXXXXXX

                                                                        Exchange Place
                                                                        53 State Street
                                                                        Boston, MA 02109-2835
                                                                        TEL: (617) 345-1000
                                                                        FAX: (617) 345-1300




Anne Bourdine                                           October 27, 2020
State Street Bank and Trust Company                     Invoice No. 10226857
State Street Financial Center                           Account: 809184
One Lincoln Street                                      Connolly, Sarah
Boston, MA 02111-2900                                   Terms: Due Upon Receipt



FOR PROFESSIONAL SERVICES RENDERED through September 30, 2020, including:




MATTER NO.:          000077       KSENIA SHNYRA
Client Reference:    2018-11707

For Professional Fees:

     Date           Timekeeper        Hours   Description of Services
Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 2 of 16

                                                         Nixon Peabody LLP
                                                  Invoice # 10226857 Page 2
    Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 3 of 16

                                                                    Nixon Peabody LLP
                                                             Invoice # 10226857 Page 3



09/21/20   D. Tauster         0.30   Exchange correspondence with M. Ratner
                                     regarding the discovery demands and responses.




09/22/20   D. Tauster         0.30   Exchange correspondence with M. Ratner
                                     regarding the outstanding discovery.



09/22/20   D. Tauster         0.30   Preliminary review and analysis of K. Shnyra's
                                     written document responses.
09/23/20   D. Tauster         0.30   Exchange correspondence with M. Ratner
                                     regarding outstanding discovery.




09/24/20   D. Tauster         0.30   Exchange correspondence with M. Ratner
                                     regarding the outstanding discovery.
09/25/20   D. Tauster         0.10   Review and analyze correspondence from M.
                                     Ratner regarding the outstanding discovery.
09/25/20   D. Tauster         1.30   Preliminary review and analysis of the initial
                                     document production from K. Shnyra and A.
                                     Reyngold.
09/28/20   D. Tauster         0.20   Draft correspondence to M. Ratner regarding the
                                     outstanding discovery.
09/30/20   D. Tauster         0.10   Review and analyze correspondence from M.
                                     Ratner regarding the outstanding discovery.
Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 4 of 16

                                                         Nixon Peabody LLP
                                                  Invoice # 10226857 Page 4
Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 5 of 16
            Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 6 of 16




                                                                         FEDERAL I.D. NO. XX-XXXXXXX

                                                                         Exchange Place
                                                                         53 State Street
                                                                         Boston, MA 02109-2835
                                                                         TEL: (617) 345-1000
                                                                         FAX: (617) 345-1300




Anne Bourdine                                           November 19, 2020
State Street Bank and Trust Company                     Invoice No. 10237296
State Street Financial Center                           Account: 809184
One Lincoln Street                                      Connolly, Sarah
Boston, MA 02111-2900                                   Terms: Due Upon Receipt



FOR PROFESSIONAL SERVICES RENDERED through October 31, 2020, including:




MATTER NO.:          000077        KSENIA SHNYRA
Client Reference:    2018-11707

For Professional Fees:

     Date           Timekeeper        Hours   Description of Services




     10/09/20       D. Rosenthal       0.30   Review letter. Confer with D. Tauster regarding
                                              same.
     10/14/20       D. Rosenthal       1.30   Prepare for and attend court conference. E-mails
                                              with D. Tauster and C. Powell regarding same.
     10/15/20       D. Rosenthal       0.20   E-mails with D. Tauster.
     10/16/20       D. Rosenthal       0.60   Confer with D. Tauster and C. Powell regarding
                                              strategy and next steps on motion for sanctions
                                              and to compel.
    Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 7 of 16

                                                                    Nixon Peabody LLP
                                                             Invoice # 10237296 Page 2
10/21/20   D. Rosenthal       2.00   Read and revise Declaration and Motion for
                                     Sanctions. E-mails with D. Tauster regarding
                                     same.



10/29/20   D. Rosenthal       0.30   E-mails regarding Ratner filing. Review court
                                     order.
10/30/20   D. Rosenthal       0.50   Review filing by Ratner. E-mails regarding same.




10/21/20   G. Rosner          1.10   Review, organize and file Notice of Motion for
                                     Sanctions and or to Compel with 37 exhibits.




10/13/20   D. Rosenthal       0.20   Confer with D. Tauster.
10/13/20   D. Tauster         0.20   Review and analyze the order granting a pre-
                                     motion conference on the motion for sanctions.
                                     Confer with D. Rosenthal regarding same.
    Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 8 of 16

                                                                     Nixon Peabody LLP
                                                              Invoice # 10237296 Page 3
10/14/20   D. Tauster         2.50   Review and analyze the declaration of K. Shnyra
                                     submitted in advance of the sanctions motion
                                     conference. Prepare arguments and outline for the
                                     conference. Confer with D. Rosenthal regarding
                                     same. Appear at the sanctions conference before
                                     Judge Woods. Correspondence with C. Powell
                                     regarding same.




10/15/20   D. Tauster         2.40   Draft the declaration of D. Tauster in support of
                                     the motion for sanctions, including review and
                                     analysis of prior correspondence among counsel
                                     and other related documents.
10/16/20   D. Tauster         0.80   Meeting with C. Powell regarding the sanctions
                                     motion. Confer with D. Rosenthal.
10/16/20   D. Tauster         3.10   Continue drafting the declaration in support of the
                                     motion for sanctions.
10/18/20   D. Tauster         4.00   Begin drafting the memorandum of law in support
                                     of the sanctions motion, including review and
                                     analysis of relevant case law in connection with
                                     same.
10/19/20   D. Tauster         5.40   Continue drafting the memorandum of law in
                                     support of the motion for sanctions.
10/20/20   D. Rosenthal       0.30   Confer with D. Tauster regarding motion.
10/20/20   D. Tauster         3.70   Continue drafting the declaration and
                                     memorandum of law in support of the sanctions
                                     motion. Review and analyze case law in support
                                     of same. Confer with D. Rosenthal regarding
                                     same.
10/21/20   D. Tauster         3.80   Revise the memorandum of law. Confer with D.
                                     Rosenthal regarding same. Draft the notice of
                                     motion. Draft correspondence to C. Powell
                                     regarding the motion.
10/27/20   D. Tauster         0.60   Telephone call with M. Ratner regarding the
                                     sanctions motion and possible settlement.
                                     Exchange correspondence with C. Powell
                                     regarding same.
10/29/20   D. Tauster         0.40   Exchange correspondence with C. Powell
                                     regarding the lack of an opposition to the
                                     sanctions motion. Confer with D. Rosenthal
                                     regarding same.
    Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 9 of 16

                                                                     Nixon Peabody LLP
                                                              Invoice # 10237296 Page 4
10/29/20   D. Tauster         0.20   Review and analyze the order regarding Plaintiffs'
                                     failure to file a response to the sanctions motion.
                                     Confer with D. Rosenthal regarding same.
10/30/20   D. Tauster         0.50   Preliminary review and analysis of Plaintiffs'
                                     opposition to the motion for sanctions. Exchange
                                     correspondence with C. Powell regarding same.




10/01/20   D. Tauster         0.20   Preliminary review and analysis of the K. Walker
                                     document production.


10/01/20   D. Tauster         0.30   Review and analyze correspondence from M.
                                     Ratner regarding the status of the outstanding
                                     discovery.
10/05/20   D. Tauster         0.10   Draft correspondence to M. Ratner regarding the
                                     outstanding discovery.
10/06/20   D. Tauster         0.40   Draft correspondence to M. Ratner regarding the
                                     outstanding discovery. Confer with D. Rosenthal
                                     regarding same.
10/08/20   D. Tauster         1.50   Draft the pre-motion letter regarding the proposed
                                     motion for discovery sanctions.
10/08/20   D. Tauster         0.50   Review and analyze correspondence from M.
                                     Ratner regarding the status of discovery. Confer
                                     with D. Rosenthal regarding same.
10/09/20   D. Tauster         0.70   Continue drafting the letter requesting a pre-
                                     motion conference for a motion for sanctions.
                                     Confer with D. Rosenthal regarding same.
Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 10 of 16

                                                          Nixon Peabody LLP
                                                   Invoice # 10237296 Page 5
Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 11 of 16
           Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 12 of 16




                                                                               FEDERAL I.D. NO. XX-XXXXXXX

                                                                               Exchange Place
                                                                               53 State Street
                                                                               Boston, MA 02109-2835
                                                                               TEL: (617) 345-1000
                                                                               FAX: (617) 345-1300




Anne Bourdine                                                 December 4, 2020
State Street Bank and Trust Company                           Invoice No. 10241463
State Street Financial Center                                 Account: 809184
One Lincoln Street                                            Connolly, Sarah
Boston, MA 02111-2900                                         Terms: Due Upon Receipt



FOR PROFESSIONAL SERVICES RENDERED through November 30, 2020, including:




MATTER NO.: 000077                KSENIA SHNYRA

Client Reference:    2018-11707

For Professional Fees:

Date         Timekeeper           Hours      Description of Services
11/01/20     D. Tauster            5.10      Draft the reply memorandum of law in response to the
                                             motion for sanctions.
11/02/20     D. Rosenthal             1.70   Read and revise draft reply brief. Confer with D. Tauster
                                             and C. Powell regarding same.
11/02/20     D. Tauster               0.10   Confer with D. Rosenthal regarding the opposition to the
                                             sanctions motion and our response to same.
11/02/20     D. Tauster               0.50   Continue drafting the reply brief for the sanctions motion.



11/02/20     D. Tauster               0.80   Revise the reply memorandum of law for the sanctions
                                             motion per comments from D. Rosenthal.
11/03/20     D. Rosenthal             2.00   Read and revise draft brief. E-mails with D. Tauster
                                             regarding same.
11/04/20     D. Rosenthal             1.00   Read and review revised brief. Provide comments. E-
                                             mails with D. Tauster regarding same.
11/04/20     D. Tauster               2.50   Exchange correspondence and documentation with C.
                                             Powell regarding the reply to the sanctions motion. Confer
           Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 13 of 16

                                                                            Nixon Peabody LLP
                                                                     Invoice # 10241463 Page 2
Date         Timekeeper        Hours   Description of Services
                                       with D. Rosenthal regarding same. Final revisions to the
                                       reply memorandum of law based on comment received.
11/04/20     G. Rosner          0.40   Review, finalize and file Reply Memorandum of Law in
                                       Further Support of Defendant's Motion for Sanctions or
                                       Compel.




11/10/20     D. Tauster         0.50   Review and analyze correspondence and documentation
                                       from M. Ratner regarding Plaintiffs' interrogatory
                                       responses.




11/13/20     D. Tauster         0.40   Confer with M. Caputo and D. Rosenthal regarding the
                                       status of discovery received from Plaintiffs.
           Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 14 of 16

                                                                             Nixon Peabody LLP
                                                                      Invoice # 10241463 Page 3
Date         Timekeeper        Hours   Description of Services




11/16/20     D. Rosenthal       0.70   Review court notice. Confer with D. Tauster and M.
                                       Caputo. Begin to prepare for Friday hearing.



11/16/20     M. Caputo          0.50   Review and analyze motion for sanctions, plaintiffs'
                                       opposition, and client's reply in preparation for hearing
                                       regarding same.




11/18/20     D. Rosenthal       2.60   Prepare for argument on Motion for Sanctions.
11/18/20     M. Caputo          0.70   Review and analyze correspondence with plaintiffs'
                                       counsel regarding discovery obligations. Conduct legal
                                       research regarding waiver of discovery objections in
                                       connection with sanctions hearing.
11/19/20     D. Rosenthal       1.50   Continued preparation for argument. Review court order
                                       and e-mails regarding same.
11/19/20     M. Caputo          1.70   Review and analyze plaintiffs' responses to client's
                                       discovery requests, and draft memorandum regarding
                                       same in preparation for sanctions hearing. Review and
                                       analyze court order regarding sanctions hearing, and
                                       correspond with client regarding same.




11/25/20     M. Caputo          0.50   Review and analyze invoices involving work related to
                                       motion for sanctions. Review and analyze court's 11/24/20
                                       order regarding case status conference. Correspond with
                                       plaintiffs' counsel regarding discovery issues.
11/30/20     D. Rosenthal       1.80   Review decision on sanctions motion. Prepare for
                                       conference on Wednesday.
           Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 15 of 16

                                                                            Nixon Peabody LLP
                                                                     Invoice # 10241463 Page 4
Date         Timekeeper        Hours   Description of Services

11/30/20     M. Caputo          0.40   Correspond with M. Ratner regarding outstanding
                                       discovery issues. Review and analyze Plaintiffs' discovery
                                       responses in preparation for meet and confer with
                                       plaintiffs' counsel.
Case 1:19-cv-02420-GHW Document 79-1 Filed 12/07/20 Page 16 of 16
